DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent Claim 1, including “generating video mask information, comprising: reading video data to be parsed, and identifying, for any video frame in the video data, an area where a target object is located in the video frame; selecting a plurality of geometric figures to fit the area where the target object is located, to allow a combination of the plurality of geometric figures to cover the area where the target object is located; and generating mask information of the video frame according to a fitting parameter of the plurality of geometric figures, and sending the mask information and data of the video frame to a client synchronously; wherein the mask information includes the fitting parameter of the plurality of geometric figures, and the mask information indicates that no barrage data is displayed corresponding to the area where each of the plurality of geometric figures is located when the barrage data is rendered in the video frame.” (Supported in specification para.0005-0010 and para.0023, 38, 42-44, 0053-0058).
The closest art cited in the case includes Bove (US 7,249,367) disclosing augmenting television broadcast material with information that is presented to a viewer in an interactive manner. Frames are analyzed and one or more regions within a frame are identified. The receiver portion of the system at the viewer's location receives this data and displays the video frames along with masks that outline the objects which have associated annotation data [FIG(s).1 A-1 D & col.3, lines 53-59]. Disclosed are data structures hat store information about the location and/or shape of objects identified in video frames and information that enable viewer interactions with identified objects [FIG.5 & col.10, lines 48-51]. Bove also 
For similar reasons, independent claims 11 and 17 are also patentable for similar reasons for independent claim 1. Dependent Claims 2-10, 12-16, and 18-20 are considered allowable for the same reasons stated above for independent Claims 1, 11, and 17. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, then contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/
Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426